     Case 1:16-cv-04540-VSB-OTW Document 105 Filed 09/30/19 Page 1 of 1




                                                                          September 30, 2019
VIA ELECTRONIC MAIL
Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Colon v. The City of New York, et al. No. 16-CV-4540
    Williams v. The City of New York, et al. No. 16-CV-8193


Dear Judge Broderick:
        The Florestal Law Firm, PLLC is counsel to Sibyl Colon and Allison Williams (hereinafter,
the “Plaintiffs”), in the above referenced matter. Pursuant to your Honor’s Order dated August 5,
2019, Plaintiffs are proposing a supplemented summary judgment briefing schedule to the one
filed by John Corbin Carter the City Defendant’s attorney on even date. Accordingly, Plaintiffs
reserve their right to file cross motions for summary judgment with their opposition papers on
March 20, 2020. Defendants to oppose with their reply papers by April 17, 2020. Plaintiffs to
reply by May 15, 2020. These dates are proposals and have not yet been agreed to by Defendants’
counsels John Corbin Carter and Jane E. Lippman, as she is out of the office due to the Jewish
holiday.
                                                                          Respectfully,
                                                                          /s/ Marcel Florestal


cc: All counsel via electronic mail.
